—Appeal from an order of Supreme Court, Niagara County (Fricano, J.), entered July 15, 2002, which, inter alia, granted the motion of fourth-party plaintiff to strike the answer of fourth-party defendants.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the motion is denied, the answer is reinstated and the award of judgment is vacated.
*844Same memorandum as in Sloniger v Niagara Mohawk Power Corp. (306 AD2d 842 [2003] [decided herewith]). Present— Green, J.P., Wisner, Scudder, Kehoe and Burns, JJ.